                        Case 20-10155-LSS   Doc 50-1   Filed 02/20/20   Page 1 of 35




                                             EXHIBIT A




24240110.1 02/20/2020
FILED: NEW YORK COUNTY CLERK 02/18/2020 07:22 PM                                             INDEX NO. 657213/2019
NYSCEF DOC. NO. 45     Case 20-10155-LSS         Doc 50-1    Filed 02/20/20    Page RECEIVED
                                                                                    2 of 35 NYSCEF: 02/18/2020




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF NEW YORK

          MGF SOURCING US, LLC,

                              Plaintiff,
          v.
                                                             Index No.: 657213/2019 (Friedman, J.)
          LA SENZA INTERNATIONAL, LLC, LA
          SENZA INTERNATIONAL CANADA, LLC,
          AND LA SENZA CANADA, INC.

                              Defendants.



                     VERIFIED ANSWER TO VERIFIED COMPLAINT AND AMENDED
               COUNTERCLAIMS OF DEFENDANTS LA SENZA INTERNATIONAL, LLC, LA
                SENZA INTERNATIONAL CANADA, LLC, AND LA SENZA CANADA, INC.

                 Defendants La Senza International, LLC, La Senza International Canada, LLC, and La

          Senza Canada, Inc. (“La Senza” or Defendants”), by and through their undersigned counsel, for

          their Verified Answer to the Verified Complaint (“Complaint”) of Plaintiff MGF Sourcing US,

          LLC (“Plaintiff”), state as follows:

                                                 INTRODUCTION

                 This commercial dispute arises out of a product sourcing agreement between MGF (the

          sourcing agent) and La Senza (a retailer). The parties were introduced to each other by L

          Brands, Inc. (the large publicly-traded retailer and former owner of both La Senza and MGF) as

          L Brands sought to divest the financially struggling predecessor to La Senza. Recognizing that,

          to make a transaction possible, an acquiror of La Senza would require product sourcing

          capabilities (which, at the time of the transaction, were not resident in La Senza’s management),

          L Brands promoted – and MGF willingly and aggressively sought – awarding MGF the

          opportunity to serve as La Senza’s new sourcing agent.




                                                                                                     A-00001

                                                      1 of 34
FILED: NEW YORK COUNTY CLERK 02/18/2020 07:22 PM                                              INDEX NO. 657213/2019
NYSCEF DOC. NO. 45     Case 20-10155-LSS        Doc 50-1      Filed 02/20/20    Page RECEIVED
                                                                                     3 of 35 NYSCEF: 02/18/2020




                 At the time, all parties were well aware that key components of La Senza’s financial and

          operational turnaround plan – the so called “Path to Profitability” that L Brands advertised as

          part of its due diligence materials – depended directly on MGF’s competent performance of the

          sourcing services contemplated in the parties’ sourcing agreement.          Under the sourcing

          agreement, MGF promised to manage sources of product for La Senza after it transitioned to new

          ownership. Although MGF had touted its network with overseas suppliers (most of which were

          long-time suppliers to La Senza under L Brands’ ownership), MGF’s performance has left much

          to be desired. MGF breached the sourcing agreement, for which La Senza seeks redress in their

          counterclaims. MGF then compounded its harm to La Senza by trying to force a liquidation of

          La Senza through a multi-pronged assault, including by interfering with La Senza’s prospective

          economic relationships with the long-time suppliers of La Senza (in violation, among other

          things, of its obligation to mitigate its own damages), and by filing a second lawsuit against La

          Senza, in Delaware, demanding the liquidation of La Senza by a receiver. La Senza seeks

          damages for the losses resulting from these wrongful attacks.

                                              NATURE OF ACTION

                 1.      La Senza admits that MGF has purported to assert a claim for breach of contract,

          but denies that MGF’s claim has merit. La Senza admits that certain payments putatively owed to

          MGF under the parties’ contracts have not been timely made, but states that MGF’s own prior

          material breaches of the parties’ contracts contributed to any such delays, on La Senza’s part, in

          paying MGF and that La Senza may set off its damages from any payments that MGF claims to




                                                          2
                                                                                                     A-00002

                                                      2 of 34
FILED: NEW YORK COUNTY CLERK 02/18/2020 07:22 PM                                                           INDEX NO. 657213/2019
NYSCEF DOC. NO. 45       Case 20-10155-LSS             Doc 50-1       Filed 02/20/20       Page RECEIVED
                                                                                                4 of 35 NYSCEF: 02/18/2020




          be owed under the parties’ contracts. La Senza further states that it has given MGF assurances of

          payment, but La Senza denies any remaining allegations in paragraph 1 of the Complaint.1

                  2.       La Senza admits that it entered into the Master Sourcing Agreement (“MSA”)

          with MGF and various contracts under the MSA, with payment terms of Net 60 days. La Senza

          denies that it has materially breached the MSA and states that to the extent it could be said to

          have breached the MSA its breaches were occasioned by MGF’s prior material breaches. La

          Senza affirmatively states that it terminated the MSA because of MGF’s material breaches of the

          MSA, denies that it has repudiated the MSA and denies any further allegations in paragraph 2 of

          the Complaint.

                  3.       La Senza denies that it obtained any goods from MGF under false pretenses. La

          Senza denies that it is insolvent and generally not paying its undisputed obligations as they come

          due. La Senza denies that it ever ordered goods from MGF without an intent to timely pay for

          them. La Senza denies that it concealed its financial position from MGF and denies any

          remaining allegations in paragraph 3 of the Complaint.

                  4.       La Senza denies that it has committed any misconduct. La Senza denies that MGF

          has been damaged solely as a result of La Senza’s actions and denies any remaining allegations

          in paragraph 4 of the Complaint.

                  5.       La Senza admits that on or about November 22, 2019, it received a letter from

          MGF demanding that it return $2.9 million of goods, and that it did not agree to return any goods

          to MGF. La Senza admits that MGF seeks the declaration and injunctive relief described in

          paragraph 5 of the Complaint but denies that MGF is entitled to this relief and denies any

          remaining allegations in paragraph 5 of the Complaint.

          1
            The Complaint contains numerous section titles and headings. La Senza does not interpret these to be substantive
          allegations and, thus, does not answer them. To the extent they are considered allegations against La Senza, La
          Senza denies them.


                                                                 3
                                                                                                                    A-00003

                                                             3 of 34
FILED: NEW YORK COUNTY CLERK 02/18/2020 07:22 PM                                             INDEX NO. 657213/2019
NYSCEF DOC. NO. 45     Case 20-10155-LSS         Doc 50-1    Filed 02/20/20    Page RECEIVED
                                                                                    5 of 35 NYSCEF: 02/18/2020




                                                     PARTIES

                 6.      La Senza admits that MGF Sourcing US, LLC is a Delaware limited liability

          company, that it sources and sells apparel, and that it holds itself out as offering services

          including research and product development, production and manufacturing management,

          technical execution, quality assurance, and global logistics services. La Senza is without

          information sufficient to admit or deny the remaining allegations in paragraph 6 of the Complaint

          and, therefore, denies the same.

                 7.      La Senza admits the allegations in paragraph 7 of the Complaint.

                 8.      La Senza admits the allegations in paragraph 8 of the Complaint.

                 9.      La Senza admits the allegations in paragraph 9 of the Complaint.

                 10.     La Senza admits the allegations in paragraph 10 of the Complaint.

                                             JURISDICTION AND VENUE

                 11.     La Senza admits the allegations in paragraph 11 of the Complaint as to Defendant

          La Senza International, LLC and denies the allegations in paragraph 11 of the Complaint as to

          Defendants La Senza International Canada, LLC and La Senza Canada, Inc.

                 12.     La Senza admits the allegations in paragraph 12 of the Complaint.

                                                  BACKGROUND

                 13.     La Senza admits the allegations in paragraph 13 of the Complaint.

                 14.     La Senza denies that L Brands had a deal with Regent, L.P.; denies that La Senza

          agreed to guarantee payment to MGF for the goods MGF sourced to La Senza; denies that there

          were promises and guarantees from La Senza and L Brands that MGF would not be exposed to

          risk of La Senza defaulting on its payment obligations; and is without information sufficient to




                                                         4
                                                                                                    A-00004

                                                      4 of 34
FILED: NEW YORK COUNTY CLERK 02/18/2020 07:22 PM                                              INDEX NO. 657213/2019
NYSCEF DOC. NO. 45     Case 20-10155-LSS         Doc 50-1     Filed 02/20/20    Page RECEIVED
                                                                                     6 of 35 NYSCEF: 02/18/2020




          admit or deny the remaining allegations in paragraph 14 of the Complaint and, therefore, denies

          the same.

                 15.     La Senza admits to the existence of the three documents referenced in

          paragraph 15 of the Complaint but denies any remaining allegations in paragraph 15.

                 16.     La Senza admits that on or about December 12, 2018, which was the day before L

          Brands announced its deal with a Regent affiliate, L Brands and MGF executed the document

          attached to the Complaint as Exhibit 1. La Senza denies that there was a requirement to provide

          MGF a letter of credit in an amount equal to 50% of La Senza’s inventory value to the extent that

          it mischaracterizes the MSA. Further answering, La Senza states that Exhibit 1 speaks for itself

          and it denies the allegations in paragraph 16 of the Complaint to the extent they mischaracterize

          Exhibit 1.

                 17.     La Senza states that Exhibit 1 to the Complaint speaks for itself and it denies the

          allegations in paragraph 17 of the Complaint to the extent they mischaracterize Exhibit I.

                 18.     La Senza admits that MGF and La Senza International, LLC executed the MSA

          on or about January 5, 2019, which was the day before the La Senza sale closed, and admits that

          Exhibit 2 to the Complaint is a true and correct copy of the MSA. Further answering, La Senza

          states that the MSA speaks for itself, and it denies the allegations in paragraph 18 to the extent

          they mischaracterize the MSA. La Senza further admits that Exhibits 7 and 8 of the Complaint

          appear to be proposed purchase orders, but it lacks information sufficient to admit or deny that

          purchase orders in these forms were in every instance used, agreed upon or accepted and,

          therefore, denies the same. Further answering, Exhibits 7 and 8 speak for themselves, and La

          Senza denies the allegations in paragraph 18 of the Complaint to the extent they mischaracterize

          Exhibits 7 and 8. La Senza denies any remaining allegations in paragraph 18 of the Complaint.




                                                          5
                                                                                                       A-00005

                                                      5 of 34
FILED: NEW YORK COUNTY CLERK 02/18/2020 07:22 PM                                               INDEX NO. 657213/2019
NYSCEF DOC. NO. 45     Case 20-10155-LSS           Doc 50-1   Filed 02/20/20     Page RECEIVED
                                                                                      7 of 35 NYSCEF: 02/18/2020




                 19.     La Senza states that the MSA speaks for itself, and it denies the allegations in

          paragraph 19 of the Complaint to the extent they mischaracterize the MSA.

                 20.     La Senza lacks sufficient information to admit or deny that only after drawing

          under the Letter of Credit would MGF be entitled to exercise its rights under the L Brands

          Guarantee. La Senza further states that the MSA speaks for itself, and it denies the allegations in

          paragraph 20 of the Complaint to the extent they mischaracterize the MSA.

                 21.     La Senza states that the MSA speaks for itself, and it denies the allegations in

          paragraph 21 of the Complaint to the extent they mischaracterize the MSA.

                 22.     La Senza admits that on or about January 4, 2019, L Brands and MGF executed

          the document attached to the Complaint as Exhibit 3. Further answering, La Senza states that

          Exhibit 3 speaks for itself and it denies the allegations in paragraph 22 of the Complaint to the

          extent they mischaracterize Exhibit 3.

                 23.     La Senza admits that in or around April 2019, it directly communicated to MGF

          that it was having difficulty obtaining the letter of credit referenced in the MSA, and further

          admits that La Senza negotiated with MGF to find alternative solutions that would be suitable for

          both parties. La Senza is without information sufficient to admit or deny the allegation that MGF

          negotiated in good faith. La Senza denies any remaining allegations in paragraph 23.

                 24.     La Senza admits that on or about April 15, 2019, La Senza International, LLC and

          MGF executed Amendment No. 1 to the MSA and that Exhibit 4 to the Complaint is an accurate

          copy of Amendment No. 1. Further answering, La Senza states that Amendment No. 1 speaks for

          itself, and it denies the allegations in paragraph 24 of the Complaint to the extent they

          mischaracterize Amendment No. 1.




                                                          6
                                                                                                      A-00006

                                                       6 of 34
FILED: NEW YORK COUNTY CLERK 02/18/2020 07:22 PM                                              INDEX NO. 657213/2019
NYSCEF DOC. NO. 45     Case 20-10155-LSS        Doc 50-1      Filed 02/20/20    Page RECEIVED
                                                                                     8 of 35 NYSCEF: 02/18/2020




                 25.     La Senza admits that MGF accepted orders from and shipped orders to La Senza

          after Amendment No. 1 was executed on April 15, 2019. La Senza admits that on or about May

          30, 2019, La Senza International, LLC and MGF entered into Amendment No. 2 to the MSA and

          that Exhibit 9 to the Complaint is an accurate copy of Amendment No. 2. Further answering, La

          Senza states that Amendment No. 2 speaks for itself, and it denies the allegations in paragraph 25

          of the Complaint to the extent they mischaracterize Amendment No. 2. Further, La Senza admits

          that it did not fund the Escrow Account with $5 million by June 17, 2019, and that at that time

          La Senza was not delinquent in any payments to MGF or other obligations under the MSA. La

          Senza denies any additional allegations in paragraph 25 of the Complaint.

                 26.     La Senza admits that by September 30, 2019, it had not funded the original

          $5 million payment to the Escrow Account or a second $5 million payment to the Escrow

          Account. La Senza admits that as of September 30, 2019, it had not delivered a letter of credit to

          MGF. La Senza admits that as of September 30, 2019, it was not substantially delinquent in

          making payments to MGF for goods shipped. La Senza denies any remaining allegations in

          paragraph 26 of the Complaint.

                 27.     La Senza admits that on October 5, 2019 it did not make a then-due payment to

          MGF for certain goods, but denies the remaining allegations in paragraph 27 of the Complaint to

          the extent that they mischaracterize the amounts due as of the referenced dates. La Senza denies

          any remaining allegations in paragraph 27 of the Complaint.

                 28.     La Senza denies that any of its actions gave MGF commercially reasonable

          grounds for insecurity under the MSA. La Senza admits that on or about October 31, 2019, MGF

          sent it the letter attached to the Complaint as Exhibit 5. Further answering, La Senza states that




                                                          7
                                                                                                     A-00007

                                                      7 of 34
FILED: NEW YORK COUNTY CLERK 02/18/2020 07:22 PM                                              INDEX NO. 657213/2019
NYSCEF DOC. NO. 45     Case 20-10155-LSS         Doc 50-1     Filed 02/20/20     Page RECEIVED
                                                                                      9 of 35 NYSCEF: 02/18/2020




          Exhibit 5 speaks for itself and it denies the allegations in paragraph 28 to the extent they

          mischaracterize Exhibit 5 and any remaining allegations in paragraph 28 of the Complaint.

                 29.     La Senza denies that it materially breached the MSA or any other contract to the

          extent that MGF’s breach of the MSA directly contributed to La Senza’s inability satisfy its

          obligations putatively due to MGF. La Senza admits that in and after October 2019 it negotiated

          with MGF in good faith to resolve the parties’ disputes under the MSA and fashion a workable

          ongoing relationship. La Senza denies that it has ever lacked the intention to perform the MSA or

          to pay MGF what it was due under the MSA or otherwise. La Senza denies that as of the filing of

          the Complaint it had not made payments to MGF on approximately $12.25 million of goods to

          the extent that this mischaracterizes amounts then putatively due to MGF. La Senza denies that it

          is unable or unwilling to pay its undisputed debts as they come due. La Senza denies that it

          ignored the letter contained in Exhibit 5 to the Complaint. La Senza admits that it refused to

          provide MGF with a specific representation requested by MGF that La Senza is solvent and

          denies any remaining allegations in paragraph 29 of the Complaint.

                 30.     La Senza denies that it has materially breached the MSA or refused to cure any

          breaches of the MSA to the extent that MGF’s breach of the MSA directly contributed to La

          Senza’s inability satisfy its obligations putatively due to MGF. La Senza admits that it refused to

          provide MGF with a specific representation requested by MGF that La Senza is solvent. La

          Senza denies that it has failed to provide MGF with adequate assurances. La Senza denies that it

          is insolvent and generally unable to pay its undisputed debts as they come due. La Senza admits

          that on or about November 22, 2019, MGF transmitted to it the letter attached to the Complaint

          as Exhibit 6. Further answering, MGF states that Exhibit 6 speaks for itself, and it denies the




                                                          8
                                                                                                      A-00008

                                                       8 of 34
FILED: NEW YORK COUNTY CLERK 02/18/2020 07:22 PM                                            INDEX NO. 657213/2019
NYSCEF DOC. NO. 45     Case 20-10155-LSS       Doc 50-1       Filed 02/20/20   Page 10 of 35 NYSCEF: 02/18/2020
                                                                                    RECEIVED




          allegations in paragraph 30 of the Complaint to the extent they mischaracterize Exhibit 6. La

          Senza denies any additional allegations in paragraph 30 of the Complaint.

                 31.     La Senza admits that it did not comply with MGF’s Reclamation Demand but

          denies that the Reclamation Demand was proper and denies that it had any obligation to comply

          with the Reclamation Demand. Further answering, La Senza states that after the filing of the

          Complaint it reached a settlement with MGF with respect to its Reclamation Demand and made a

          cash payment to MGF to resolve the Reclamation Demand. La Senza denies the remaining

          allegations in paragraph 31 of the Complaint.

                                       COUNT I: BREACH OF CONTRACT

                 32.     La Senza repeats and realleges its answers to paragraphs 1–31 of the Complaint as

          though fully set forth herein.

                 33.     La Senza admits that it entered into the MSA and that, subject to La Senza’s

          termination of the MSA because of MGF’s material breaches of the MSA, the MSA is a valid

          and binding agreement. La Senza further admits that it entered into certain additional contracts

          under the MSA. La Senza denies any additional allegations in paragraph 33 of the Complaint.

                 34.     La Senza denies the allegations in paragraph 34 of the Complaint. Further

          answering, La Senza states that MGF failed to perform under the MSA in numerous material

          ways. For example, MGF lacked an adequate number of employees with the necessary skill and

          experience to successfully source products to La Senza. MGF also breached its promises to

          develop alternative costing opportunities and to evaluate La Senza’s staffing structure. Indeed,

          La Senza’s product costs actually increased causing La Senza to suffer significantly higher than

          expected cost of sales and reduced operating income.




                                                          9
                                                                                                   A-00009

                                                      9 of 34
FILED: NEW YORK COUNTY CLERK 02/18/2020 07:22 PM                                             INDEX NO. 657213/2019
NYSCEF DOC. NO. 45     Case 20-10155-LSS       Doc 50-1        Filed 02/20/20   Page 11 of 35 NYSCEF: 02/18/2020
                                                                                     RECEIVED




                 35.    La Senza denies the allegations in paragraph 35 of the Complaint to the extent

          that MGF’s breach of the MSA directly contributed to La Senza’s inability satisfy its obligations

          putatively due to MGF.

                 36.    La Senza admits that did not make certain payments owed under the MSA but

          states that, to the extent it could be said to have breached the MSA, MGF’s prior material

          breaches of the MSA contributed to or caused such breaches. La Senza denies any additional

          allegations in paragraph 36 of the Complaint.

                 37.    La Senza states that the MSA, as amended, speaks for itself and it denies the

          allegations in paragraph 37 of the Complaint to the extent they mischaracterize the MSA, as

          amended.

                 38.    La Senza admits that it did not fund the Escrow Account referenced in the MSA,

          but states that, to the extent it could be said to have breached the MSA, MGF’s prior material

          breaches of the MSA contributed to or caused such breaches. La Senza denies any additional

          allegations in paragraph 36 of the Complaint.

                 39.    La Senza denies the allegations in paragraph 39 of the Complaint.

                 40.    La Senza admits that MGF sent it the letter attached to the Complaint as Exhibit 5

          on or about October 31, 2019. Further answering, La Senza states that Exhibit 5 speaks for itself

          and denies the allegations in paragraph 40 of the Complaint to the extent they mischaracterize

          Exhibit 5. La Senza denies any remaining allegations in paragraph 40 of the Complaint.

                 41.    La Senza denies the allegations in paragraph 41 of the Complaint.

                 42.    La Senza denies the allegations in paragraph 42 of the Complaint.




                                                          10
                                                                                                    A-00010

                                                     10 of 34
FILED: NEW YORK COUNTY CLERK 02/18/2020 07:22 PM                                              INDEX NO. 657213/2019
NYSCEF DOC. NO. 45      Case 20-10155-LSS        Doc 50-1      Filed 02/20/20   Page 12 of 35 NYSCEF: 02/18/2020
                                                                                     RECEIVED




                                             COUNT II: RECLAMATION

                          The parties have settled Count II and, therefore, no answer is required to the

          allegations of Count II (paragraphs 43 through 48). To the extent any answer is required, La

          Senza denies such allegations.

                                      COUNT III: DECLARATORY RELIEF

                  49.     La Senza repeats and realleges its answers to paragraphs 1–48 of the Complaint as

          though fully set forth herein.

                  50.     La Senza admits that the Court is empowered to enter declaratory judgments

          pursuant to N.Y.C.P.L.R. 3001 but denies that MGF is entitled to the declaratory judgment it

          seeks in this litigation.

                  51.     La Senza denies the allegations in paragraph 51 of the Complaint.

                  52.     La Senza denies the allegations in paragraph 52 of the Complaint.

                  53.     La Senza denies the allegations in paragraph 53 of the Complaint.

                  54.     La Senza denies the allegations in paragraph 54 of the Complaint.

                  55.     La Senza denies the allegations in paragraph 55 of the Complaint.

                                           COUNT IV: INJUNCTIVE RELIEF

                  56.     La Senza repeats and realleges its answers to paragraphs 1–55 of the Complaint as

          though fully set forth herein.

                  57.     La Senza denies the allegations in paragraph 57 of the Complaint.

                  58.     La Senza admits that it did not comply with MGF’s Reclamation Demand but

          denies that the Reclamation Demand was proper or that it had any obligation to comply with it.

          La Senza denies the remaining allegations in paragraph 58 of the Complaint. Further answering,

          La Senza states that after the filing of the Complaint it reached a settlement with MGF with




                                                          11
                                                                                                    A-00011

                                                      11 of 34
FILED: NEW YORK COUNTY CLERK 02/18/2020 07:22 PM                                            INDEX NO. 657213/2019
NYSCEF DOC. NO. 45     Case 20-10155-LSS       Doc 50-1       Filed 02/20/20   Page 13 of 35 NYSCEF: 02/18/2020
                                                                                    RECEIVED




          respect to its Reclamation Demand and made a cash payment to MGF to resolve the Reclamation

          Demand.

                 59.    La Senza denies the allegations in paragraph 59 of the Complaint.

                 60.    La Senza denies the allegations in paragraph 60 of the Complaint.

                                  AFFIRMATIVE AND OTHER DEFENSES

               AFFIRMATIVE DEFENSE I: LACK OF PROXIMATE CAUSE OF DAMAGES

                 1.     On or about January 5, 2019, La Senza International, LLC and MGF entered into

          the Master Sourcing Agreement (“MSA”), a valid and enforceable legal contract.

                 2.     The MSA imposed material obligations on MGF. Section 11(e) of the MSA

          required MGF to “employ an adequate number of persons to provide the services contemplated

          [under the MSA]” and MGF further represented and promised in Section 11(e) that those

          employees would “have the requisite skills and experience to provide such services in a

          commercially reasonable manner.”

                 3.     In Section 2(a) of the MSA, MGF promised to provide production management

          services for La Senza. The agreement provided that these services:

                 shall include evaluating the existing sourcing matrix (factories, mill, trim and
                 other raw material suppliers), developing alternative sourcing considerations,
                 product costing and re-engineering, order management, color and pre-production
                 fit approvals, fabric prepositioning and management, production scheduling and
                 monitoring, factory compliance audits and management, importation, customs
                 clearance and trade management, and delivery services (last mile and
                 warehousing services included.

          (emphasis added.)

                 4.     In Section 2(e) of the MSA, MGF promised to undertake cost reduction measures,

          and to work to reduce product costing.




                                                         12
                                                                                                    A-00012

                                                     12 of 34
FILED: NEW YORK COUNTY CLERK 02/18/2020 07:22 PM                                            INDEX NO. 657213/2019
NYSCEF DOC. NO. 45     Case 20-10155-LSS         Doc 50-1       Filed 02/20/20   Page 14 of 35 NYSCEF: 02/18/2020
                                                                                      RECEIVED




                 5.      MGF failed to perform its obligations under the MSA. For example, MGF failed

          to employ an adequate number of persons to provide services under the MSA and failed to

          employ workers with the requisite skill and experience to perform MGF’s obligations under the

          MSA in a commercially reasonable manner, in breach of MSA Section 11(e).

                 6.      As a result of this breach of the MSA, MGF failed to ship product to La Senza in

          a timely manner, failed to communicate effectively with La Senza so that La Senza could find

          solutions to the problems that MGF had caused, and failed to find lower cost suppliers, as

          contemplated in the MSA.

                 7.      Likewise, MGF failed to provide all or some of the production management

          services enumerated in Section 2(a) of the MSA, in breach of Section 2(a).

                 8.      Further, MGF failed to undertake cost reduction measures as required by Section

          2(e) of the MSA, in breach of Section 2(e).

                 9.      MGF’s numerous material breaches of the MSA critically impaired La Senza’s

          cash flow and prevented it from performing its obligations under the MSA or contributed to La

          Senza’s inability to perform them, including by preventing La Senza from making certain

          payments to MGF under the MSA in a timely manner.

                 10.     Therefore, the damages MGF claims in the Complaint were caused, in whole or in

          part, by its own breaches of the MSA, and such damages are not recoverable by MGF.

                         AFFIRMATIVE DEFENSE II: PRIOR MATERIAL BREACH

                 11.     La Senza restates and realleges the allegations in paragraphs 1 through 10 of its

          affirmative defenses as though fully set forth herein.

                 12.     As set forth in detail in paragraphs 1 through 11, above, MGF entered into the

          MSA, a valid and enforceable contract, and then breached the MSA by failing to employ




                                                           13
                                                                                                   A-00013

                                                        13 of 34
FILED: NEW YORK COUNTY CLERK 02/18/2020 07:22 PM                                               INDEX NO. 657213/2019
NYSCEF DOC. NO. 45        Case 20-10155-LSS      Doc 50-1       Filed 02/20/20   Page 15 of 35 NYSCEF: 02/18/2020
                                                                                      RECEIVED




          adequate personnel to perform it, failing to provide adequate production management services,

          and failing to take adequate cost reduction measures.

                    13.    MGF failed to accept payments or partial payments or failed to replace in process

          orders.

                    14.    These failures, on MGF’s part, were material breaches of the MSA.

                    15.    MGF is therefore, by reason of its prior material breaches of the MSA, prohibited

          from enforcing the MSA against La Senza.

                      AFFIRMATIVE DEFENSE III: FAILURE TO MITIGATE DAMAGES

                    16.    La Senza restates and realleges the allegations in paragraphs 1 through 15 of its

          affirmative defenses as though fully set forth herein.

                    17.    As set forth in detail in paragraphs 1 through 16, above, MGF breached the MSA

          by failing to employ adequate personnel to perform it, failing to provide adequate production

          management services, and failing to take adequate cost reduction measures.

                    18.    MGF failed to accept payments or partial payments or failed to replace in process

          orders.

                    19.    MGF’s breaches of the MSA had a strongly negative impact on La Senza’s

          business performance. As a result of MGF’s failure to hire and adequately train its employees, in

          breach of the MSA, MGF failed to ship product to La Senza during La Senza’s peak sales

          season. This caused untold harm to La Senza’s business, as it contributed to or prevented La

          Senza from stocking its shelves with appropriate products and timely fulfilling customer orders.

                    20.    As a result of MGF’s failure to provide production management services or to

          take cost reduction measures, in breach of the MSA, La Senza’s costs rose, and profits fell.




                                                           14
                                                                                                         A-00014

                                                       14 of 34
FILED: NEW YORK COUNTY CLERK 02/18/2020 07:22 PM                                                INDEX NO. 657213/2019
NYSCEF DOC. NO. 45     Case 20-10155-LSS         Doc 50-1       Filed 02/20/20   Page 16 of 35 NYSCEF: 02/18/2020
                                                                                      RECEIVED




                 21.     All of these failures on MGF’s part impaired La Senza’s ability to make timely

          payments under the MSA and otherwise to perform the MSA. MGF’s claimed damages, which

          stem from La Senza’s alleged failures to perform the MSA, were therefore caused in whole or in

          part by MGF’s own conduct, and MGF has in this way failed to mitigate its damages.

                                     AFFIRMATIVE DEFENSE IV: SET OFF

                 22.     La Senza restates and realleges the allegations in paragraphs 1 through 21 of its

          affirmative defenses as though fully set forth herein.

                 23.     As set forth in detail in paragraphs 1 through 22, above, MGF entered into the

          MSA, a valid and enforceable contract, and then breached the MSA by failing to employ

          adequate personnel to perform it, failing to provide adequate production management services,

          and failing to take adequate cost reduction measures.

                 24.     These failures, on MGF’s part, were material breaches of the MSA.

                 25.     As a result of MGF’s material breaches of the MSA, La Senza suffered damages.

                 26.     La Senza is permitted to set off its damages from any amounts that MGF claims

          to be owed by La Senza.

                 WHEREFORE, Defendants La Senza International, LLC, La Senza International Canada,

          LLC, and La Senza Canada, Inc. pray that the Court dismiss the Complaint with prejudice and

          award their costs expended in defending this litigation, including but not limited to, reasonable

          attorneys’ fees, expert witness fees, investigation costs, discovery costs, court fees, and any other

          fees and award Defendants any other and further relief this Court deems just and proper.




                                                           15
                                                                                                        A-00015

                                                       15 of 34
FILED: NEW YORK COUNTY CLERK 02/18/2020 07:22 PM                                             INDEX NO. 657213/2019
NYSCEF DOC. NO. 45    Case 20-10155-LSS         Doc 50-1        Filed 02/20/20   Page 17 of 35 NYSCEF: 02/18/2020
                                                                                      RECEIVED




                                               COUNTERCLAIMS

                 Independent of the above answer, defendant/counterclaim-plaintiffs, La Senza

          International, LLC, La Senza International Canada, LLC, and La Senza Canada, Inc. (together,

          “La Senza”), make and present the following counterclaims against plaintiff/counter-defendant,

          MGF Sourcing US, LLC (“MGF”), and respectfully show to the Court:

                 1.      La Senza operates approximately 130 brick-and-mortar retail outlets, with 120

          locations in Canada and twelve in the United States’ Midwest region. These storefronts sell

          intimate apparel under the La Senza brand name.

                 2.      In December 2018, Regent, L.P. (“Regent”), a private equity firm whose affiliates

          now are the ultimate owner of La Senza, agreed to acquire the La Senza business from L Brands,

          Inc. (“L Brands”).

                 3.      L Brands is a publicly-traded retail empire (formerly known as Limited Brands)

          that operates Victoria’s Secret, Pink, Bath and Body Works, and other high-profile branded retail

          concepts.

                 4.      MGF is a sourcing supplier, which arranges for factories outside the United States

          to manufacture branded products for retailers.

                 5.      MGF was also formerly owned by L Brands. In 2015, L Brands divested from

          MGF, which is now entirely owned by Sycamore Partners. Despite the divesture, L Brands and

          MGF continue to work closely together.

                 6.      During the acquisition negotiations, L Brands urged and highly recommended that

          MGF be used as La Senza’s sourcing supplier. In fact, MGF participated with L Brands in

          Regent’s diligence review of La Senza.




                                                           16
                                                                                                    A-00016

                                                     16 of 34
FILED: NEW YORK COUNTY CLERK 02/18/2020 07:22 PM                                               INDEX NO. 657213/2019
NYSCEF DOC. NO. 45      Case 20-10155-LSS        Doc 50-1       Filed 02/20/20   Page 18 of 35 NYSCEF: 02/18/2020
                                                                                      RECEIVED




                  7.       During negotiations for the acquisition of La Senza, all the parties—including

          MGF—discussed La Senza’s distressed financial condition, including that La Senza had

          generated an EBITDA loss of approximately $30,000,000 in the proceeding twelve months.

                  8.       As part of the negotiations, L Brands put together a detailed financial turnaround

          plan, named the “Path to Profitability,” which contemplated how La Senza could become

          profitable within twelve months.

                  9.       MGF and La Senza further discussed a product sourcing relationship, should

          Regent acquire La Senza. MGF indicated that, based on La Senza’s historical level of product

          orders, MGF would likely carry credit exposure of $35 million on average.

                  10.      For this reason, MGF negotiated “credit protection” from both La Senza and, to

          enhance its protection, L Brands. Specifically, L Brands provided a guaranty of La Senza’s

          obligations for up to $20 million of new orders to be placed by La Senza between June 1, 2019,

          and May 31, 2020.

                  11.      L Brands insisted on an abbreviated and consequently frenzied due diligence

          timeline because it would be necessary to sign the purchase agreement by mid-December, 2018,

          to announce the sale before the holidays and then to close the transaction no later than mid-

          January, 2019.

                  12.      L Brands encouraged Regent to pursue the La Senza opportunity by touting the

          Path to Profitability.

                  13.      Properly handling the sourcing of a stream of $35 million or more in purchases

          requires a substantial number of qualified personnel in the countries in which such supplies are

          procured.




                                                           17
                                                                                                      A-00017

                                                       17 of 34
FILED: NEW YORK COUNTY CLERK 02/18/2020 07:22 PM                                                INDEX NO. 657213/2019
NYSCEF DOC. NO. 45     Case 20-10155-LSS          Doc 50-1       Filed 02/20/20   Page 19 of 35 NYSCEF: 02/18/2020
                                                                                       RECEIVED




                 14.       During the expedited due diligence to acquire La Senza, MGF represented that

          MGF had or would retain the resources to meet these requirements. MGF also represented that it

          had expertise to assist La Senza in redesigning its sourcing and costing structures for better

          efficiency, as contemplated by the Path to Profitability.

                 15.       In the Master Sourcing Agreement (“MSA”) between MGF and La Senza, MGF

          repeated many of these representations about its ability to perform its sourcing obligations. For

          instance, MGF promised to provide an adequate number of employees to support its sourcing

          services and to ensure that its employees had the requisite skill and experience to perform in a

          reasonable manner. It also promised to provide production management services to La Senza, to

          develop alternative costing opportunities, and to evaluate new staffing structures to reduce La

          Senza’s costs.

                 16.       Additionally, before Regent or any of its affiliates agreeing to purchase La Senza,

          L Brands assured Regent of MGF’s ability to deliver on these improvements.

                 17.       However, MGF struggled to perform under the MSA. It lacked an adequate

          number of qualified employees with the necessary skill and experience to successfully source

          products to La Senza. This resulted in delivery delays, a failure to achieve anticipated cost

          reductions, and inadequate communications that could have allowed La Senza to anticipate and

          work-around MGF’s failures.

                 18.       The mounting failures of MGF were documented in a written presentation made

          by La Senza to MGF in November 2019.

                 19.       MGF’s failures contributed to La Senza’s below-anticipated cashflow.

                 20.       While this was happening, MGF remained well aware of La Senza’s financial

          position. From the time of the acquisition, La Senza regularly apprised MGF’s senior




                                                            18
                                                                                                       A-00018

                                                       18 of 34
FILED: NEW YORK COUNTY CLERK 02/18/2020 07:22 PM                                                INDEX NO. 657213/2019
NYSCEF DOC. NO. 45     Case 20-10155-LSS         Doc 50-1       Filed 02/20/20   Page 20 of 35 NYSCEF: 02/18/2020
                                                                                      RECEIVED




          management (including MGF’s COO, Senior Vice President of Finance and outside financial

          advisor) of La Senza’s financial condition.

                 21.      For example, on June 17, 2019, La Senza sent MGF’s Vice President of Finance,

          Daniel Bloch, its consolidated/constant currency balance sheet for Q1 2019.

                 22.      About a month later, La Senza informed Mr. Bloch that it was working on its Fall

          2019 income statement and cash flow forecasts and that the financials were “lagging prior

          estimates.” It also explained that it was having difficulty securing financing to allow it to provide

          the credit protection contemplated in the parties’ MSA.

                 23.      On September 26, 2019, La Senza provided Mr. Bloch with its Q2 financials,

          including its profit and loss statement and its balance sheet. A few days later, it supplemented

          these financials with an updated cash flow forecast.

                 24.      Similarly, La Senza fully apprised MGF of the difficulty it was having in securing

          the financing that it planned to use to obtain a letter of credit contemplated by the original MSA.

                 25.      Communications from La Senza to MGF concerning financial matters were not

          limited to Mr. Bloch. MGF’s CEO and COO were also frequently included in communications,

          meetings and written distributions.

                 26.      Despite these difficulties, MGF continued to accept new orders from La Senza

          and delivered completed orders.

                 27.      As such, MGF’s knowledge of La Senza’s distressed financial condition—from

          before the parties entered into the MSA and continuing through today—is objectively

          demonstrable.

                 28.      On December 2, 2019, La Senza exercised its right to terminate the MSA. La

          Senza did so because MGF repeatedly failed to meet its obligations under the MSA, including




                                                           19
                                                                                                        A-00019

                                                        19 of 34
FILED: NEW YORK COUNTY CLERK 02/18/2020 07:22 PM                                               INDEX NO. 657213/2019
NYSCEF DOC. NO. 45     Case 20-10155-LSS         Doc 50-1       Filed 02/20/20   Page 21 of 35 NYSCEF: 02/18/2020
                                                                                      RECEIVED




          failing to supply timely products and to assist in reducing costs, which could have been

          accomplished a number of ways and some of which were required by contract and some through

          the parties’ course of dealing. Needless to say, MGF failed to live up to these obligations and

          representations.

                 29.     Three days after La Senza terminated the MSA, on December 5, 2019, MGF filed

          the instant action and alleged that La Senza had breached the MSA. MGF sought damages,

          injunctive relief, and reclamation of certain goods, and La Senza made a cash payment of $2.5

          million on December 6, 2019, to resolve the reclamation demand.

                 30.     As the sourcing relationship between La Senza and MGF ended, La Senza

          contacted supplier factories directly. The MSA only limits La Senza’s freedom to order from

          factories from which MGF directly sourced La Senza’s products after the parties entered the

          MSA and, even then, only if La Senza did not have a pre-existing relationship with the factory.

          Only two of the supplier factories La Senza contacted meet these conditions, neither of which is

          material to these disputes.

                 31.     On December 4, 2019, MGF’s counsel, Robert Ellis, sent a letter to Michael

          Reinstein, the Chairman of Regent, stating: “As you know, certain of MGF’s factory

          relationships (e.g. Regina) have indicated that they do not have the ability to provide capacity to

          produce La Senza apparel beyond that which has already been allocated and on the originally

          scheduled timeframe. In addition, without a firm commitment such factories will reallocate their

          previously allocated production capacity to other customers and, as a result, La Senza will lose

          the opportunity to produce committed orders with those factories. Should La Senza wish to

          contact those factories directly to inquire about making a firm commitment regarding production

          capacity to produce apparel for La Senza, it is free to do so.”



                                                           20
                                                                                                      A-00020

                                                       20 of 34
FILED: NEW YORK COUNTY CLERK 02/18/2020 07:22 PM                                            INDEX NO. 657213/2019
NYSCEF DOC. NO. 45     Case 20-10155-LSS        Doc 50-1       Filed 02/20/20   Page 22 of 35 NYSCEF: 02/18/2020
                                                                                     RECEIVED




                 32.     La Senza has attempted to negotiate a consensual resolution to its disputes with

          MGF. However, MGF refused to agree that any statements made in negotiating the settlement

          would be inadmissible evidence in any potential litigation.

                 33.     Less than two weeks after MGF commenced the instant litigation in New York

          against La Senza, and despite the unambiguous New York forum selection clause in the MSA

          governing disputes between the parties, MGF commenced a second litigation in Delaware

          against La Senza, seeking, among other relief, the appointment of a receiver over La Senza (the

          “Delaware Chancery Court Action”). MGF did so, despite having no judgment against La Senza

          and in direct violation of the MSA’s forum selection clause and notwithstanding the above-

          captioned pending litigation in New York. On January 9, 2020, the Delaware Chancery Court

          granted La Senza’s motion to dismiss the Delaware Chancery Court Action.

                 34.     Then, on January 24, 2020, MGF, Ocean Lanka (Pvt) Ltd (“Ocean”) and Teejay

          Lanka plc (“Teejay”) filed involuntary bankruptcy petitions against La Senza International, LLC,

          and La Senza International Canada, LLC, in the United States Bankruptcy Court for the District

          of Delaware in an attempt to force La Senza International, LLC, and La Senza International

          Canada, LLC into Chapter 7 bankruptcy cases (the “Delaware Involuntary Bankruptcy Cases”).

          On or about January 24, 2020, MGF also filed an Application for Bankruptcy Order against La

          Senza Canada, LLC, in the Ontario Superior Court of Justice (the “Canadian Involuntary

          Bankruptcy Case”). The Delaware Involuntary Bankruptcy Cases and the Canadian Involuntary

          Bankruptcy Case are ongoing.

                 35.     Despite MGF’s litigation and threats of litigation, La Senza has contacted MGF

          numerous times to discuss a resolution of the dispute and payment of amounts rightfully owing.

          For example, La Senza has made repeated attempts to negotiate both an interim and long-term




                                                          21
                                                                                                   A-00021

                                                      21 of 34
FILED: NEW YORK COUNTY CLERK 02/18/2020 07:22 PM                                               INDEX NO. 657213/2019
NYSCEF DOC. NO. 45     Case 20-10155-LSS        Doc 50-1        Filed 02/20/20   Page 23 of 35 NYSCEF: 02/18/2020
                                                                                      RECEIVED




          resolution of the parties’ disputes, including an offer to make “interim payments” in exchange

          for a like release of goods. However, MGF flatly rejected the offer and instead demanded that

          La Senza provide MGF with liens on its assets.

                 36.     Similarly, on December 5, 2019, La Senza made a written settlement proposal to

          MGF. The proposal included an agreement to end the MSA and a schedule for full payment to

          MGF for all past due amounts claimed by MGF, as well as for payment of all current invoices,

          held goods, and “in-process orders.” When offered the financial information in support of the

          proposal, MGF refused to even discuss such information.

                 37.     If MGF had accepted this proposal, La Senza would continue to receive an

          unimpeded flow of product, which would further generate cash to pay down MGF’s claimed

          debt. MGF rejected a settlement proposal for full payment.

                 38.     MGF similarly rejected a proposal that MGF cancel (or even confirm the status

          of) any orders it had placed with supplier factories for La Senza’s products that could still be

          canceled. Had MGF agreed to do so, La Senza could then directly place new orders, mitigating

          MGF’s exposure to La Senza’s alleged credit risk.

                 39.     MGF not only refused this suggestion but, on information and belief, has

          threatened supplier factories that they will be sued were they to agree to directly supply La Senza

          with such product.

                 40.     On information and belief, MGF has threatened Ocean and Teejay, two of MGF’s

          supplier factories, to join in the involuntary bankruptcy petitions commencing the Delaware

          Involuntary Bankruptcy Cases, even though neither Ocean nor Teejay is a creditor of any of the

          Defendants, or has indemnified them against any losses arising therefrom.




                                                           22
                                                                                                      A-00022

                                                      22 of 34
FILED: NEW YORK COUNTY CLERK 02/18/2020 07:22 PM                                             INDEX NO. 657213/2019
NYSCEF DOC. NO. 45     Case 20-10155-LSS        Doc 50-1         Filed 02/20/20   Page 24 of 35 NYSCEF: 02/18/2020
                                                                                       RECEIVED




                                COUNTERCLAIM I: BREACH OF CONTRACT

                 41.     La Senza restates and realleges the allegations in paragraphs 1 through 40 of its

          counterclaims as though fully set forth herein.

                 42.     The MSA between La Senza and MGF required MGF to “employ an adequate

          number of persons to provide the services contemplated [under the MSA]” and MGF further

          represented and promised in Section 11(e) that those employees would “have the requisite skills

          and experience to provide such services in a commercially reasonable manner.”

                 43.     In Section 2(a) of the MSA, MGF promised to provide production management

          services for La Senza. The agreement provided that these services:

                 shall include evaluating the existing sourcing matrix (factories, mill, trim and
                 other raw material suppliers), developing alternative sourcing considerations,
                 product costing and re-engineering, order management, color and pre-production
                 fit approvals, fabric prepositioning and management, production scheduling and
                 monitoring, factory compliance audits and management, importation, customs
                 clearance and trade management, and delivery services (last mile and
                 warehousing services included.)

          (emphasis added.)

                 44.     In Section 2(e) of the MSA, MGF promised to undertake cost reduction measures,

          and to work to reduce existing costing.

                 45.     MGF failed to perform its obligations under the MSA. For example, MGF failed

          to employ an adequate number of persons to provide services under the MSA, and it failed to

          employ workers with the requisite skill and experience to perform MGF’s obligations under the

          MSA in a commercially reasonable manner, in breach of MSA Section 11(e).

                 46.     Moreover, MGF failed to ship product to La Senza in a timely manner. La Senza

          sells intimate apparel, the peak sales season for which is the time preceding Christmas and




                                                            23
                                                                                                    A-00023

                                                      23 of 34
FILED: NEW YORK COUNTY CLERK 02/18/2020 07:22 PM                                              INDEX NO. 657213/2019
NYSCEF DOC. NO. 45      Case 20-10155-LSS       Doc 50-1         Filed 02/20/20   Page 25 of 35 NYSCEF: 02/18/2020
                                                                                       RECEIVED




          Valentine’s Day. MGF’s delays in delivering product coincided with La Senza’s peak sales

          season, and as a result, they had a disproportionately negative impact on La Senza’s business.

                  47.     Likewise, MGF failed to provide all or some of the production management

          services enumerated in Section 2(a) of the MSA, in breach of Section 2(a).

                  48.     Further, MGF failed to undertake cost reduction measures as required by Section

          2(e) of the MSA, in breach of Section 2(e).

                  49.     MGF’s numerous material breaches of the MSA critically impaired La Senza’s

          cash flow and prevented it from performing its obligations under the MSA or contributed to La

          Senza’s inability to perform them, including by preventing La Senza from making certain

          payments to MGF under the MSA in a timely manner.

                  50.     These failures, on MGF’s part, were material breaches of the MSA, which

          damaged La Senza.

                  51.     By reason of the foregoing, La Senza is entitled to money damages in amounts to

          be proven at trial.

            COUNTERCLAIM II: BREACH OF IMPLIED COVENANT OF GOOD FAITH AND
                                     FAIR DEALING

                  52.     La Senza restates and realleges the allegations in paragraphs 1 through 51 of its

          counterclaims as though fully set forth herein.

                  53.     Regent’s affiliate agreed to acquire La Senza after MGF provided various

          assurances that MGF would be able to assist La Senza by providing the sourcing and other

          support necessary to implement the Path to Profitability, to secure an approximately $15 million

          letter of credit, and to arrange for a $20 million corporate guaranty from L Brands in favor of

          MGF.




                                                            24
                                                                                                     A-00024

                                                        24 of 34
FILED: NEW YORK COUNTY CLERK 02/18/2020 07:22 PM                                              INDEX NO. 657213/2019
NYSCEF DOC. NO. 45     Case 20-10155-LSS        Doc 50-1       Filed 02/20/20   Page 26 of 35 NYSCEF: 02/18/2020
                                                                                     RECEIVED




                 54.     During the summer of 2019 when it became apparent that the Path to Profitability

          was little more than a pipedream used to sell off La Senza, MGF continued to source products

          for La Senza on credit, and La Senza continued to pay MGF for the goods received.

                 55.     In the fall of 2019, however, MGF abruptly decided to attempt to force a

          liquidation of La Senza, all premised on the pretext invented by MGF that La Senza was

          “hopelessly” insolvent and often thinly-disguised in legal proceedings. In mid-November 2019,

          an MGF employee told La Senza that MGF’s owners, Sycamore Partners, would rather litigate

          any issues with La Senza and potentially force a liquidation of La Senza, than continue to

          perform under the MSA.

                 56.     On November 22, 2019, MGF issued a reclamation demand to La Senza. MGF

          plainly was attempting to choke off La Senza’s sourcing and force a liquidation of La Senza.

          After La Senza’s December 2, 2019 termination of the MSA, on December 5, 2019, MGF

          instituted this action in New York. MGF and La Senza negotiated a $2.5 million payment

          (which La Senza made on December 6, 2019) to resolve MGF’s reclamation demand, and further

          agreed to the mutual contractual commitments to continue to negotiate in good faith. Yet, within

          a week, on December 13, 2019, MGF filed litigation against La Senza in Delaware, this time

          seeking the appointment of a receiver. The new lawsuit in Delaware is an unabashed demand for

          the liquidation of La Senza.

                 57.     Since commencing the second lawsuit in Delaware, on information and belief,

          MGF has threatened supplier factories that they will be sued were they to agree to directly supply

          La Senza with such product. MGF continues to act to force a liquidation of La Senza.

                 58.     The recent conduct of MGF is based on the false premise that La Senza was

          concealing its financial condition from MGF. However, before the parties entered into the MSA




                                                          25
                                                                                                     A-00025

                                                     25 of 34
FILED: NEW YORK COUNTY CLERK 02/18/2020 07:22 PM                                              INDEX NO. 657213/2019
NYSCEF DOC. NO. 45      Case 20-10155-LSS       Doc 50-1         Filed 02/20/20   Page 27 of 35 NYSCEF: 02/18/2020
                                                                                       RECEIVED




          on January 5, 2019, MGF was aware of La Senza’s financial condition and represented to La

          Senza that it would support La Senza as it pursued the Path to Profitability.

                  59.     Indeed, during 2019, in accordance with La Senza’s obligations under the MSA,

          La Senza provided MGF with information about La Senza’s financial condition. Moreover, in

          addition to disclosures required under the MSA, La Senza regularly updated MGF’s senior

          management team about La Senza’s efforts and challenges in arranging the credit protection for

          MGF, including certain related financial difficulties La Senza faced. MGF was aware of La

          Senza’s financial condition, and into the Fall of 2019, continued to represent to La Senza that it

          would support La Senza as it pursued the Path to Profitability.

                  60.     Thus, recent conduct of MGF constitutes an abandonment of a settled course of

          dealings under the MSA, which has been replaced with the aggressive pursuit of the liquidation

          of La Senza.

                  61.     MGF’s actions breached the implied covenant of good faith and fair dealing,

          injuring La Senza.

                  62.     By reason of the foregoing, La Senza is entitled to money damages in amounts to

          be proven at trial.

                     COUNTERCLAIM III: BREACH OF FORUM SELECTION CLAUSE

                  63.     La Senza restates and realleges the allegations in paragraphs 1 through 62 of its

          counterclaims as though fully set forth herein.

                  64.     The MSA contained a forum selection clause, which provides in pertinent part:

          “The parties consent to the exclusive jurisdiction and venue of the courts of proper jurisdiction

          located in the City of New York, New York County, New York, USA for all purposed related to

          this Agreement or any contract entered into hereunder.”




                                                            26
                                                                                                     A-00026

                                                      26 of 34
FILED: NEW YORK COUNTY CLERK 02/18/2020 07:22 PM                                              INDEX NO. 657213/2019
NYSCEF DOC. NO. 45      Case 20-10155-LSS       Doc 50-1         Filed 02/20/20   Page 28 of 35 NYSCEF: 02/18/2020
                                                                                       RECEIVED




                  65.     MGF was aware of the forum selection clause, as it filed the above-captioned

          pending litigation in New York even though neither party is incorporated in or has its principal

          place of business in New York.

                  66.     However, on December 13, 2019, MGF filed Delaware Chancery Court Action

          against La Senza in the Chancery Court of Delaware, seeking, among other relief, the

          appointment of a receiver over La Senza.

                  67.     On January 9, 2020, the Delaware court granted La Senza’s motion to dismiss this

          action, in part, because the forum selection clause was enforceable. Thus, the matter was not

          properly before that court.

                  68.     Then, on January 24, 2020, MGF filed another lawsuit against La Senza outside

          of New York City, namely involuntary bankruptcy petitions commencing the Delaware

          Involuntary Bankruptcy Cases in the United States Bankruptcy Court for the District of

          Delaware.

                  69.     MGF has twice breached the MSA’s enforceable forum selection clause.

                  70.     La Senza has incurred, and continues to incur, damages as a result of MGF’s

          breach of the forum selection clause. Specifically, La Senza has incurred, and continues to incur,

          attorneys’ fees and other expenses in being required to enforce the forum selection clause in

          other venues.

                  71.     By reason of the foregoing, La Senza is entitled to money damages in amounts to

          be proven at trial.

                COUNTERCLAIM IV: BREACH OF CONTRACT REGARDING PATTERNS

                  72.     La Senza restates and realleges the allegations in paragraphs 1 through 71 of its

          counterclaims as though fully set forth herein.




                                                            27
                                                                                                     A-00027

                                                      27 of 34
FILED: NEW YORK COUNTY CLERK 02/18/2020 07:22 PM                                                     INDEX NO. 657213/2019
NYSCEF DOC. NO. 45       Case 20-10155-LSS         Doc 50-1        Filed 02/20/20    Page 29 of 35 NYSCEF: 02/18/2020
                                                                                          RECEIVED




                   73.     For the purpose of these Counterclaims, the “Patterns” shall mean:

                   all (i) digital patterns that represent all final fit approvals, and (ii) paper patterns,
                   that represent all final fit approvals, developed, licensed, used or marketed at any
                   time by La Senza, which paper patterns shall include, without limitation, patterns
                   for the following special categories:
                        a. Core Bras
                        b. Panty Blocks
                        c. No Show Panties
                        d. Casual Sleep/Gifting Packaged pajama sets
                        e. Sexy Sleep Blocks.

                   74.     La Senza acquired the Patterns from L Brands pursuant to the Asset Purchase

          Agreement dated December 12, 2018 between L Brands and La Senza. On or about the closing

          date for the agreement contemplated by such Asset Purchase Agreement, and to permit MGF to

          meet its obligations to La Senza under the MSA, L Brands transmitted the digital and physical

          possession of the Patterns to MGF on behalf of La Senza. Further, as between La Senza and

          MGF, Section 18(a) of the MSA makes clear that La Senza at all times has retained ownership of

          and all rights in and to the Patterns.

                   75.     After terminating the MSA on December 2, 2019, La Senza demanded that MGF

          return the Patterns to La Senza by returning directly to La Senza all paper Patterns and any

          digital copies thereof. When MGF failed to respond or return the Patterns, on December 24,

          2019, counsel for La Senza made a written demand upon counsel for MGF to return all digital

          and paper Patterns.

                   76.     MGF has failed to return exclusive control of the Patterns to La Senza. MGF

          thereby breached Section 18(a) of the MSA.

                   77.     MGF’s material breaches of the MSA by failing to return exclusive control of the

          Patterns to La Senza is impairing La Senza’s ability to place orders and has caused harm to La

          Senza.




                                                              28
                                                                                                               A-00028

                                                          28 of 34
FILED: NEW YORK COUNTY CLERK 02/18/2020 07:22 PM                                              INDEX NO. 657213/2019
NYSCEF DOC. NO. 45     Case 20-10155-LSS          Doc 50-1        Filed 02/20/20   Page 30 of 35 NYSCEF: 02/18/2020
                                                                                        RECEIVED




                 78.     By reason of the foregoing, La Senza is entitled to money damages in amounts to

          be proven at trial, and the return of the Patterns.

               COUNTERCLAIM V: RECOVERY OF CHATTEL/REPLEVIN OF PATTERNS

                 79.     La Senza restates and realleges the allegations in paragraphs 1 through 78 of its

          counterclaims as though fully set forth herein.

                 80.     La Senza obtained a possessory right to the above-described Patterns from L

          Brands pursuant to their Asset Purchase Agreement.

                 81.     Presently, MGF is in possession of both digital and paper copies of La Senza’s

          Patterns.

                 82.     La Senza transmitted the Patterns to MGF only so that MGF could then provide

          the Patterns to the manufacturers of La Senza’s goods for the sole purpose of facilitating such

          manufacturing. La Senza did not transfer its ownership interest in the Patterns to MGF. Rather,

          MGF received the Patterns as a bailment.

                 83.     La Senza’s possessory right to the Patterns is therefore superior to that of MGF.

                 84.     As the rightful owner of the Patterns, La Senza has the right to terminate MGF’s

          possession of the Pattern copies immediately.

                 85.     La Senza has repeatedly demanded that MGF return exclusive control of the

          Patterns, but MGF has continued to withhold La Senza’s chattel.

                 86.     The Patterns rightfully and lawfully belong to La Senza. MGF’s continued

          misappropriation of La Senza’s Patterns has been through improper means.

                 87.     MGF’s continued possession of the Patterns is inconsistent with and in denial of

          La Senza’s superior right to exclusive possession of its chattel.




                                                             29
                                                                                                      A-00029

                                                        29 of 34
FILED: NEW YORK COUNTY CLERK 02/18/2020 07:22 PM                                               INDEX NO. 657213/2019
NYSCEF DOC. NO. 45        Case 20-10155-LSS      Doc 50-1        Filed 02/20/20   Page 31 of 35 NYSCEF: 02/18/2020
                                                                                       RECEIVED




                    88.    By reason of the foregoing, La Senza seeks immediate return of the Patterns

          pursuant to CPLR 7101.

                              COUNTERCLAIM VI: CONVERSION OF PATTERNS

                    89.    La Senza restates and realleges the allegations in paragraphs 1 through 88 of its

          counterclaims as though fully set forth herein.

                    90.    La Senza obtained ownership of the above-described Patterns prior to transferring

          the Patterns to MGF, which transfer to MGF was for the sole purpose of facilitating

          manufacturing arranged by MGF.

                    91.    MGF has refused to return the copies of the Patterns in its possession, and this

          refusal has infringed upon La Senza’s right to exclusive control of the Patterns.

                    92.    MGF’s continued possession of the Patterns has caused damage to La Senza.

                    93.    If MGF is unable to return exclusive control of the Patterns pursuant to the Count

          V replevin claim, La Senza is alternatively entitled to money damages in amounts to be proven at

          trial.

                   COUNTERCLAIM VII: TORTIOUS INTERFERENCE WITH PROSPECTIVE
                                     BUSINESS RELATIONSHIPS

                    94.    La Senza restates and realleges the allegations in paragraphs 1 through 93 of its

          counterclaims as though fully set forth herein.

                    95.    Prior to mid-November 2019, MGF appeared to La Senza to be engaging in

          commercially reasonable discussions with La Senza about the MSA. However, this changed

          abruptly in mid-November 2019, when MGF told La Senza that MGF’s owners, Sycamore

          Partners, would rather litigate any issues with La Senza and force a liquidation of La Senza, than

          continue to perform under the MSA.




                                                            30
                                                                                                      A-00030

                                                       30 of 34
FILED: NEW YORK COUNTY CLERK 02/18/2020 07:22 PM                                                 INDEX NO. 657213/2019
NYSCEF DOC. NO. 45      Case 20-10155-LSS       Doc 50-1       Filed 02/20/20   Page 32 of 35 NYSCEF: 02/18/2020
                                                                                     RECEIVED




                 96.     On November 22, 2019, MGF made its reclamation demand upon La Senza, and

          when La Senza initially was unable to resolve matters with MGF, on December 2, 2019, La

          Senza terminated the MSA with MGF. Without the MSA, La Senza needed arrangements for

          appropriate sourcing.

                 97.     On December 4, 2019, MGF’s counsel, Robert Ellis, sent a letter to Michael

          Reinstein, the Chairman of La Senza and the Chairman of Regent stating “As you know, certain

          of MGF’s factory relationships (e.g. Regina) have indicated that they do not have the ability to

          provide capacity to produce La Senza apparel beyond that which has already been allocated and

          on the originally scheduled timeframe. In addition, without a firm commitment such factories

          will reallocate their previously allocated production capacity to other customers and, as a result,

          La Senza will lose the opportunity to produce committed orders with those factories. Should La

          Senza wish to contact those factories directly to inquire about making a firm commitment

          regarding production capacity to produce apparel for La Senza, it is free to do so.”

                 98.     La Senza contacted many of these factories to arrange for appropriate sourcing.

                 99.     On December 5, 2019, MGF commenced the instant lawsuit.

                 100.    On December 6, 2019, upon receiving $2.5 million from La Senza, MGF agreed

          with La Senza to the mutual contractual commitments to continue to negotiate in good faith.

                 101.    Within a week, on December 13, 2019, and despite the unambiguous New York

          forum selection clause in the MSA governing any dispute between the parties, MGF filed

          litigation against La Senza in Delaware, this time seeking the appointment of a receiver.

                 102.    Since commencing the second lawsuit in Delaware, upon information and belief,

          MGF has threatened supplier factories that they will be sued were they to agree to directly supply

          La Senza with such product.




                                                          31
                                                                                                      A-00031

                                                      31 of 34
FILED: NEW YORK COUNTY CLERK 02/18/2020 07:22 PM                                               INDEX NO. 657213/2019
NYSCEF DOC. NO. 45       Case 20-10155-LSS      Doc 50-1       Filed 02/20/20   Page 33 of 35 NYSCEF: 02/18/2020
                                                                                     RECEIVED




                  103.    MGF knows the factories that supply product for La Senza.           Indeed, MGF

          procured the supply arrangements with those factories – although, with only a few immaterial

          exceptions, each of these factories have a historical business relationship with La Senza that pre-

          dates MGF’s involvement. In other words, MGF “took over” – and is now threatening – a

          supply chain that La Senza itself developed and nurtured over the past several years.

                  104.    MGF knows that in the near term the only viable sources of supply for La Senza

          products are the factories that are currently manufacturing such products.

                  105.    MGF knows that the most likely means of mitigating any losses MGF may incur

          as the result of having procured the supply arrangements with those factories is to permit La

          Senza to make supply arrangements with those factories directly. In fact, MGF encouraged La

          Senza to contact those factories directly to make such arrangements – and nothing in the MSA

          prevented La Senza from doing so. In short, MGF knew of La Senza’s historical and prospective

          economic relations with the factories, as well as with the input and material suppliers to the

          factories.

                  106.    Despite MGF’s knowledge of La Senza’s historical and prospective economic

          relations with the factories, MGF is further interfering with La Senza’s prospective economic

          relations with the factories by prosecuting a second lawsuit (in Delaware) against La Senza

          seeking the appointment of a receiver to liquidate La Senza – despite the unambiguous New

          York forum selection clause in the MSA governing any dispute between the parties; by

          announcing their intent to litigate any issues with La Senza and force a liquidation of La Senza,

          rather than continue to perform under the MSA; and, upon information and belief, by threatening

          the input and material suppliers to the factories that they will be sued were they to agree to

          directly supply La Senza with product.




                                                          32
                                                                                                      A-00032

                                                      32 of 34
FILED: NEW YORK COUNTY CLERK 02/18/2020 07:22 PM                                               INDEX NO. 657213/2019
NYSCEF DOC. NO. 45        Case 20-10155-LSS     Doc 50-1        Filed 02/20/20   Page 34 of 35 NYSCEF: 02/18/2020
                                                                                      RECEIVED




                   107.    MGF’s conduct in prosecuting a second lawsuit, announcing a scorched-earth

          litigation campaign and threatening to bring litigation against third parties that would do business

          with La Senza, which threats are intended to undermine La Senza, is intentional.

                   108.     MGF’s conduct in prosecuting a second lawsuit, announcing a scorched-earth

          litigation campaign and threatening to bring litigation against third parties that would do business

          with La Senza, which threats are intended to undermine La Senza, is wrongful and tortious.

                   109.    But for MGF’s conduct in prosecuting a second lawsuit, announcing a scorched-

          earth litigation campaign and threatening to bring litigation against third parties that would do

          business with La Senza, which threats are intended to undermine La Senza, La Senza would

          enter into supply arrangements with the factories and/or other suppliers.

                   110.     MGF used the wrongful means described above for the sole purpose of harming

          La Senza. MGF was successful in causing harm to La Senza.

                   111.    MGF does not have any privilege to engage in the wrongful means described

          above.

                   112.    By reason of the foregoing, La Senza is entitled to money damages in amounts to

          be proven at trial.

                   WHEREFORE, defendant/counterclaim-plaintiffs, La Senza International, LLC, La

          Senza International Canada, LLC, and La Senza Canada, Inc. respectfully demand judgment over

          and against plaintiff/counter-defendant, MGF Sourcing US, LLC on the first, second, third,

          fourth, sixth and seventh counterclaims for money damages in amounts to be proven at trial with

          interest thereon from and after a date no later than November 22, 2019, and on the fifth

          counterclaims for the return of the Patterns, and for such other and further relief that as to this

          Court may seem just and proper.




                                                           33
                                                                                                       A-00033

                                                      33 of 34
FILED: NEW YORK COUNTY CLERK 02/18/2020 07:22 PM                                    INDEX NO. 657213/2019
NYSCEF DOC. NO. 45   Case 20-10155-LSS   Doc 50-1    Filed 02/20/20    Page 35 of 35 NYSCEF: 02/18/2020
                                                                            RECEIVED




          Dated:   February 18, 2020
                   Cleveland, Ohio
                                                    HAHN LOESER & PARKS LLP

                                                    /s/ Daniel A. DeMarco

                                                    Daniel A. DeMarco (Admitted Pro Hac Vice)
                                                    Lawrence E. Oscar (Admitted Pro Hac Vice)
                                                    Jacqueline A. Meese-Martinez
                                                    HAHN LOESER & PARKS LLP
                                                    200 Public Square, Suite 2800
                                                    Cleveland, Ohio 44114
                                                    Phone:     (216) 621-0150
                                                    Fax:       (216) 241-2824
                                                    Email:     leoscar@hahnlaw.com
                                                               dademarco@hahnlaw.com
                                                               jmeese-martinez@hahnlaw.com

                                                    -and-

                                                    Timothy J. Pastore
                                                    SAUL EWING ARNSTEIN & LEHR LLP
                                                    1270 Avenue of the Americas
                                                    Suite 2005
                                                    New York, NY 10020
                                                    Phone: (212) 980-7204
                                                    Email: Timothy.pastore@saul.com


                                                    Co-counsel for Defendants/Counterclaim
                                                    Plaintiffs La Senza International, LLC, La
                                                    Senza International Canada, LLC, and La Senza
                                                    Canada, Inc.




                                                34
                                                                                           A-00034

                                             34 of 34
